The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION 
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 12/14/2020.
4.	Claims 1-10, 12-13, and 16-19 are currently pending.
5.	Claims 1-2, 5-10, 13, and 16 have been amended.
6.	Claims 11 and 14-15 have been cancelled.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4, 9-10, 12-13, 16-17, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miya et al (US 2008/0166882) in view of Suzuki et al (US 2012/0269969), Suzuki et al (US 2014/0295676), and Shajii et al (US 2007/0042508).
Regarding claim 1:
	Miya teaches a substrate processing apparatus (substrate processing furnace) [fig 1 & 0063] comprising: a process chamber (processing chamber, 201) where a substrate (wafer, 200) is processed [fig 1 & 0064]; a first process gas supply system (gas supply pipe, 232b) configured to supply a first process gas (DCS) into the process chamber (processing chamber, 201) [fig 1 & 0065, 0083-0084]; a discharge chamber (buffer chamber, 237) configured to supply a second process gas (reaction gas – NH3) other than the first process gas (DCS) in an activated state into the process chamber (201) [fig 1-2 & 0064-0065, 0083-0084]; a plasma source (269/270/272/273) configured to activate the second process gas (reaction gas – NH3) in the discharge chamber (buffer chamber, 237) [fig 1-2 & 0073]; an exhaust system (vacuum pump, 246) configured to exhaust an atmosphere in the process chamber (evacuating the process 3) into the discharge chamber (buffer chamber, 237) [fig 1-2 & 0065]; and a control unit (controller, 321) configured to control the plasma source (269/270/272/273), the exhaust system (246), the first process gas supply system (via 243b), and the second process gas supply system (via 243a) [fig 1-2 & 0079] to: performing a cycle a predetermined number of times (repeating cycle for a plurality of times) [fig 1-2 & 0089], wherein the cycle (cycle) comprises time-divisionally performing: supplying the first process gas (DCS) into the process chamber (step 3), and supplying the process gas (reaction gas – NH3) activated in the discharge chamber (buffer chamber, 237) from the discharge chamber (237) into the process chamber (201) having a first inner pressure lower than a second inner pressure of the discharge chamber (see direction of gas flow) [fig 1-2 & 0072, 0079]. 
Miya does not specifically disclose the control unit intermittently supplying the second process gas into the discharge chamber by performing a supply process while maintaining an exhaust of the process chamber without a supply of gas other than the second process gas into the discharge chamber and the process chamber.
Suzuki’969 teaches a control unit (controller, 50) intermittently supplying (planned number of cycles) the second process gas (NH3 gas) into the discharge chamber (30) by performing a supply process (s35) while maintaining an exhaust of the process chamber (keeping main valve MV open) without a supply of gas other than the second process gas (NH3 gas) into the discharge chamber and the process chamber (see step s35) [fig 1-3 & 0038, 0047].

Miya modified by Suzuki’969 does not specifically teach the control unit configured to perform the supply process a plurality of times, wherein the supply process comprises: (a) starting a supply of the second process gas into the discharge chamber; and (b) stopping the supply of the second process gas, and wherein a supply of electric power to the plasma source is continued without stopping while (a) and (b) are performed a plurality of times.
Suzuki’676 teaches a control unit (control unit, 9) configured to perform the supply process a plurality of times (repeatedly performed) [fig 1, 7 & 0029, 0043], wherein the supply process comprises: (a) starting a supply of the second process gas (NH3) into the discharge chamber (70); and (b) stopping the supply of the second process gas (NH3), and wherein a supply of electric power to the plasma source is continued without stopping while (a) and (b) are performed a plurality of times (the treatment may be performed while the electric field is continuously generated) [fig 1-2, 7 & 0042-0043, 0052].
Modified Miya and Suzuki’676 are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the supply process of modified Miya to intermittently supply the second process gas, as in Suzuki’676, because such is an effective 
	Miya modified by Suzuki’969 and Suzuki’676 does not specifically disclose the second process gas supply system including a temporary storage unit configured to temporarily store the process gas.
	Shajii teaches a process gas supply system (mass flow delivery system, 10) including a temporary storage unit (delivery chamber, 12) configured to temporarily store the process gas (precursor gas) [fig 1-2 & 0029, 0034-0035].
	Modified Miya and Shajii are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second process gas supply system of modified Miya to include a temporary storage unit, as in Shajii, to provide an improved system for delivering pulsed mass flow of precursor gases into semiconductor processing chambers by actually measuring the amount of material (mass) flowing into the process chamber thereby providing highly repeatable and precise quantities of gaseous mass for use in semiconductor manufacturing processes [Shajii – 0047].
Regarding claim 2:
	Modified Miya teaches the temporary storage unit (10) comprises a first valve (first valve, 14), a gas tank (delivery chamber, 12) and a second valve (outlet valve, 16) along a flow direction of the second process gas (precursor gas) [Shajii - fig 1 & 0029]. 
Regarding claim 3:
	Miya teaches the discharge chamber (buffer chamber, 237) is installed on an inner wall of the process chamber (inner wall of the reaction tube 203 constituting the 
Regarding claim 4:
	Miya teaches the plasma source (269/270/272/273) comprises a capacitively coupled plasma source (plasma produced between the electrodes) and is installed in the discharge chamber (disposed in the buffer chamber 237) [fig 1-2 & 0073]. 
Regarding claims 9-10:
	Modified Miya does not specifically disclose the control unit is further configured to control the second process gas supply system to store the second process gas in the temporary storage unit until an inner pressure of the temporary storage unit reaches a predetermined value; wherein the predetermined value is equivalent to the inner pressure of the temporary storage unit charged with the second process gas by an amount of the second process gas charged in the discharge chamber when the inner pressure of the discharge chamber satisfies Paschen's law.
	Shajii teaches a control unit (controller, 24) is further configured to control the second process gas supply system (mass flow delivery system, 10) to store the second process gas (precursor gas) in the temporary storage unit (delivery chamber, 12) until an inner pressure of the temporary storage unit reaches a predetermined value (when pressure within the chamber 12 reaches a predetermined level) [fig 1-3 & 0034]; wherein the predetermined value (predetermined level) is equivalent to the inner pressure of the temporary storage unit charged with the second process gas by an 
	Modified Miya and Shajii are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second process gas supply system of modified Miya with a temporary storage unit controlled as in Shajii to provide an improved system for delivering pulsed mass flow of precursor gases into semiconductor processing chambers by actually measuring the amount of material (mass) flowing into the process chamber thereby providing highly repeatable and precise quantities of gaseous mass for use in semiconductor manufacturing processes [Shajii – 0047].
Regarding claims 12-13:
	Miya teaches the plasma source (269/270/272/273) comprises an impedance matching device (matching device, 272) installed in a line configured to supply a high frequency power by a high frequency power supply (high frequency power supply, 273) [fig 1-2 & 0073]; and the control unit (controller, 321) is further configured to control the plasma source (269/270/272/273), the exhaust system (246) and the process gas supply system (via 243a) to stop an impedance control by the impedance matching (matching device, 272) device after generating plasma in the discharge chamber (apparatus may be turned off) [fig 1-2 & 0073, 0079].
The claim limitations “wherein a matching constant of the impedance matching device is set such that plasma is generated after the inner pressure of the discharge structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 16:
Miya does not specifically disclose the control unit is further configured to control the exhaust system and the second process gas supply system to reduce the inner pressure of the process chamber to be less than a pressure satisfying Paschen’s law at the time when a supply of the second process gas activated in the discharge chamber into the process chamber begins.
Suzuki’969 teaches the control unit (controller, 50) is further configured to control the exhaust system (vacuum pump, VP) and the second process gas supply system to reduce the inner pressure of the process chamber to be less than a pressure satisfying Paschen’s law (process tube, 1, is evacuated to the lowest reachable pressure – for example 0.05 torr) at the time when a supply of the second process gas activated in the discharge chamber into the process chamber begins (beginning of step s35 – see fig 4) [fig 3-4 & 0038, 0042-0043, 0046-0047].
Miya and Suzuki’969 are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control unit of Miya to perform the supply process of 
Regarding claim 17:
The claim limitations “wherein a supply of an inert gas which is not stored in the temporary storage unit into the discharge chamber and the process chamber is stopped while continuing to exhaust the process chamber while the supply process is performed” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 18-19:
The claim limitations “wherein the supply process is in a form of pulses with (a) and (b) being one pulse” and “wherein the exhaust of the process chamber is continuously performed while (a) and (b) are performed the plurality of times” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
10.	Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miya et al (US 2008/0166882) in view of Suzuki et al (US 2012/0269969), Suzuki et al (US 2014/0295676), and Shajii et al (US 2007/0042508) as applied to claims 1-4, 9-10, 12-13, 16-17, and 18-19 above, and further in view of Ookoshi (US 2009/0023301).
The limitations of claims 1-4, 9-10, 12-13, 16-17, and 18-19 have been set forth above.
Regarding claims 5-6:
	Modified Miya the control unit (controller, 321) is further configured to control the plasma source (269/270/272/273), the exhaust system (246) and the second process gas supply system (via 243a) [Miya - fig 1-2 & 0079].
	Modified Miya does not specifically disclose the control unit is further configured to control the plasma source and the second process gas supply system to apply power to the plasma source before the second process gas is introduced into the discharge chamber; and introducing the second process gas into the discharge chamber after lowering the inner pressure of the process chamber. 
	Ookoshi teaches controlling the plasma source (high frequency power applied) and the second process gas supply system (supplying the ammonia gas from shower nozzle 26) to apply power to the plasma source before the second process gas is introduced into the discharge chamber (high frequency power is applied then supplying the ammonia gas) [fig 1-3 & 0042-0044]; and introducing the second process gas into the discharge chamber (supplying the ammonia gas in the buffer chamber 24) after 
Modified Miya and Ookoshi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control unit of modified Miya with the process steps of Ookoshi to coat the interior surfaces of the apparatus for purposes of inhibiting contamination with impurities contained in the quartz members, inhibition of particle occurrence, and improvement of film deposition stability [Ookoshi – 0011, 0041].
Regarding claim 7:
	Modified Miya teaches the control unit (controller, 321) is further configured to control the plasma source (269/270/272/273), the exhaust system (246) and the second process gas supply system (via 243a) [Miya - fig 1-2 & 0079] to plasmatize the second process gas by introducing the second process gas (processing gases) temporarily stored in the temporary storage unit (12) into the discharge chamber (plasma forming zone, 39) to increase the inner pressure of the discharge chamber (see direction of mass flow and ideal gas law) [Shajii – fig 1-2 & 0025, 0034, 0037-0038].
Regarding claim 8:
	Modified Miya teaches the control unit (controller, 321) is further configured to control the plasma source (269/270/272/273), the exhaust system (246) and the second process gas supply system (via 243a) to increase the inner pressure of the discharge chamber until the inner pressure of the discharge chamber satisfies Paschen's law . 

Response to Arguments
11.	Applicant's arguments, see Remarks, filed 12/14/2020, with respect to the rejection of claim(s) 1-10, 12-13, and 16-17 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that Suzuki’676 does not suggest continuously supplying an electric power to the plasma while starting and stopping, multiple times, the supply of the second process gas. Figure 7 clearly depicts that the RF power is also started and then stopped a plurality of times synchronously with the starting and stopping of the supply of NH3.
	In response, it is noted that examiner agrees with applicant’s interpretation of figure 7. However, Suzuki’676 is NOT limited to that which is depicted. The written Specification clearly describes the claimed subject matter. As set forth in 0052 of Suzuki’676 (cited in the last Office Action): 
[0052] Step S4 which is the charge-elimination of the interior of the reaction chamber 1 is performed while generating plasma from the NH.sub.3 gas by intermittently generating an electric field from the plasma electrodes 73. Although this is to suppress damage caused by the plasma in the reaction chamber 1, the treatment may be performed while the electric field is continuously generated. In addition, the 
	Applicant argues that the art of record does not suggest supplying another gas (other than NH3) into the reaction chamber. Specifically, the art does not suggest the first gas (DCS) other than the second gas (NH3) is supplied into the process chamber. 
	In response, examiner disagrees. BOTH Miya and Suzuki’969 teach this feature [see 0050 and fig 3, respectively]. Moreover, although not claimed, both references even teach the specific gas used in the instant invention.
	Applicant argues that the art of record does not suggest supplying the first gas (DCS) and intermittently supplying the second gas (NH3) that are time divisionally performed in a cycle; and the cycle itself being performed a plurality of times. 
	In response, examiner disagrees. The combination of references make obvious these limitations. Specifically, Suzuki’969 teaches supplying the first gas (DCS) (step s33) and time divisionally supplying the second gas (NH3) (s35) in a cycle [see fig 3]; and the cycle itself being performed a plurality of times (s35) [see fig 3]. Furthermore, Suzuki’676 teaches intermittently supplying the second gas [fig 7 & 0052]. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second gas supply step in the process of modified Miya to intermittently supply the second process gas, as in Suzuki’676, because such is an effective charge-elimination technique thereby reducing particles present in the processing chamber [Suzuki’676 – 0043, 0055].

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/Benjamin Kendall/Primary Examiner, Art Unit 1718